Eao, Judge:
The appeals for reappraisement enumerated in schedule A, annexed to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court, as follows:
1. That this stipulation is limited to the items marked “A” and initialed MG by Examiner M. Greenberg on the invoices covered by the appeals for reappraisement enumerated on Schedule “A”, hereto attached and made a part hereof.
2. That on or about the date of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale to all purchasers in the ordinary course of trade in the principal markets of the country of exportation, either for home consumption or for exportation to the United States.
3. That on or about the said date of exportation, such or similar imported merchandise was not freely offered for sale to all purchasers in the ordinary course of trade for domestic consumption in the principal markets of the United States.
4. That the cost of production of the merchandise described hereinabove, as defined in Sec. 402 (f) of the Tariff Act of 1930, is equal to the unit values noted in red ink by the Appraiser less 40% less 3% less 4%, net packed.
*5155. That these appeals may be submitted on this stipulation, and are abandoned in all respects as to all matters not described hereinabove.
Upon the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for determining the value of the merchandise marked “A” and initialed MG, by Examiner M. Greenberg, on the invoices covered by said appeals, and that such value was equal to the unit values, noted on the invoices in red ink by the appraiser, less 40 per centum, less 3 per centum, less 4 per centum, net, packed.
Judgment will be entered accordingly.